Case 2:19-cv-00466-RGD-LRL Document 40 Filed 02/03/20 Page 1 of 2 PageID#
                                                                   FILED419

                                                                                   FEB - 3 2020 !
                     IN THE UNITED STATES DISTRICT COURT
                                                                              CLERK, U.S. DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                            NORFOLK. VA
                                   NORFOLK DIVISION



APPOTRONICS CORPORATION LTD.,

       Plaintiff,

       V.                                                  CIVIL NO.2:19-cv-466

DELTA ELECTRONICS,INC.,

       Defendant.



                                            ORDER


       This matter is before the Court on Plaintiff/Counterclaim-Defendant Appotronics

Corporation Ltd.'s ("Plaintiff) Motion to Strike Defendant Delta Electronics, Inc.'s New Ground

for Personal Jurisdiction, or for Leave to File a Sur-Reply in Response filed on January 16, 2020

("Motion"). ECF No. 37. On January 13, 2020, Defendant/Counterclaim-Plaintiff Delta

Electronics, Inc. ("Defendant") filed its Reply Brief in Support of Defendant Delta Electronics,

Inc.'s Motion to Transfer Venue to the Northern District of California ("Reply Brief). ECF No.

36.


       In response to Defendant's Reply Brief, Plaintiff filed the instant Motion and alleges that

Defendant has introduced a new argument—^that personal jurisdiction would have existed in the

Northern District of California at the outset of this lawsuit— which Plaintiff previously did not

have a chance to respond to in its Opposition to Defendant Delta Electronics, Inc.'s Motion to

Transfer Venue to the Northem District of Califomia ("Opposition to Defendant's Motion to

Transfer"). ECF No. 37, at 2-4. Plaintiff contends that this new argument raised in Defendant's

Reply Brief should be struck or alternatively the Court should allow Plaintiff the opportunity to



                                                1
Case 2:19-cv-00466-RGD-LRL Document 40 Filed 02/03/20 Page 2 of 2 PageID# 420



present its own arguments in a Sur-Reply. Id at 4.

       Defendant has responded to Plaintiffs Motion stating that its Reply Brief discusses the

same facts and law presented in Defendant's Opening Briefing in Support ofits Motion to Transfer

in more detail based on Plaintiffs positions outlined in its Opposition to Defendant's Motion to

Transfer. EOF No. 39, at 2-3. Defendant also stated that it does not oppose Plaintiffs alternative

request to file a short and limited Sur-Reply. Id at 4.

       For good cause,the Court grants this motion. Plaintiff may file a response of no more than

5 pages in length within 14 days of this Order.

       The Clerk is DIRECTED to forward a copy of this Order to all Counsel of Record.

       IT IS SO ORDERED.




                                                                       >tatc.s District Judge
                                                                                         TOge—
                                                          UNITED STATES DISTRICT JUDGE
Norfolk, VA
February      2020
